DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The Office acknowledges the Applicant’s response filed 17 December 2020.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baxter, III et al. (PG Pub 2016/0166256 A1) hereinafter referred to as Baxter in view of Swayze et al. (PG Pub 2013/0161374 A1) hereinafter referred to as Swayze in view of Hueil et al. (PG Pub 2007/0194079 A1) hereinafter referred to as Hueil in view of Viola (PG Pub 2009/0255974 A1).
Regarding claim 1, Baxter discloses a surgical end effector (110; 510), comprising:
an anvil (130; 530) movable (paragraph 38; via #131) between an open position (fig. 26) and a closed position (fig. 25), wherein said anvil comprises a planar surface, wherein a plurality of forming pockets are defined in said planar surface (fig. 6; paragraph 2), and wherein said plurality of forming pockets comprise:
a first forming pocket comprising a first depth (see fig. 6 below – Pocket B); and
a second forming pocket comprising a second depth (see fig. 6 below – Pocket A), wherein said second depth is different than said first depth (The entirety of Pocket B is deeper than that of Pocket A when measured against the lowest point of the anvil face); and 
a staple cartridge (140; 540), comprising: 
a deck (141; 542), comprising:
a first tissue-contacting surface (see fig. 6 below - B) aligned with said first pocket;
a second tissue-contacting surface (see fig. 6 below - A) aligned with said second pocket; and
a plurality of drivers (180), comprising:
a first driver (outer drivers 180; figs. 6 and 13) aligned with said first pocket and movable a first distance between an unfired position and a fig. 7; paragraph 40); and
a second driver (inner drivers 180; figs. 6 and 13) aligned with said second pocket and movable a second distance between an unfired position and a fired position, and wherein said second driver comprises a second drive surface (fig. 7; paragraph 40); and
a plurality of staples (285a-c), comprising:
a first staple (285b) supported on said first drive surface of said first driver, wherein said first drive surface is positioned above said first tissue-contacting surface of said deck when said first driver is in said fired position (figs. 3, 6-7 and 13), and wherein said first staple is formed to a first formed height intermediate said first driver and said first pocket (paragraph 65); and
a second staple (285a) supported on said second drive surface of said second driver, wherein said second drive surface is positioned above said second tissue-contacting surface of said deck when said second driver is in said fired position (figs. 3, 6-7 and 13), and wherein said second staple is formed to a second formed height intermediate said second driver and said second pocket, and wherein said first formed height is equal to said second formed height (paragraph 65 – “The first staples 285a, the second staples 285b, and the third staples 285c have the same deformed height”).

    PNG
    media_image1.png
    840
    753
    media_image1.png
    Greyscale


Baxter discloses first and second tissue contacting surfaces, but does not specifically disclose a step intermediate them.
fig. 10 – outer row of staples), a second tissue-contacting surface aligned with said second pocket (fig. 10 – inner row of staples) and a step (fig. 10 – incline between inner and outer rows of staples) intermediate said first tissue-contacting surface and said second tissue-contacting surface.
Given the teachings of Swayze, it would have been obvious to one of ordinary skill in the art at the time of effective filing to have a step in the deck of the cartridge of Baxter intermediate the first and second tissue-contacting surfaces.  Doing so would allow for the tissue to be more firmly grasped by providing a contoured profile that would prevent the tissue from slipping, or alternatively, it would provide a means to better hold a surgical buttress in place during a surgical procedure to help reduce excess pressure on the tissue.

Baxter discloses that the second driver achieves a higher fired position than the first driver, but does not disclose that this higher fired position is a result of the second distance (i.e. the distanced moved by the second driver) being different than the first distance (i.e. the distance moved by the first driver).
However, Hueil teaches a second driver (either of 330a or 370a) aligned with said second pocket (either of respective 320b-c or 320a) and movable a second distance (either of respective “H” – fig. 21; or “J” – fig. 22; These dimensions are the distances that the drivers are moved) between an unfired position and a fired position, wherein said second distance is different than said first distance (the alternative of respective “H” – fig. 21; or “J” – fig. 22; Distance “H” is not equal to distance “J”, paragraphs 105-106).
Given the teachings of Hueil, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have the drivers of Baxter be driven different distances via a wedge of different cam heights.  Baxter has the fired position of the second driver higher than the fired position of the first driver.  Hueil teaches that a known way of achieving different heights of the drivers is to drive them different distances.  One of ordinary skill would have been motived to have the drivers of Baxter be driven different distances to achieve the desired fired positions of the drivers.  Doing so would allow the drivers of Baxter all be the same height but yet allow them to be moved different distances to achieve the same fired position thus allowing for uniformity of parts by enabling the drivers to be the same height yet achieve different desired fired positions.  

Baxter discloses wherein said anvil comprises a planar surface wherein said second depth of the second pocket is different than said first depth of the first pocket (see fig. 6 above and the interpretation of that disclosure), but fails to disclose wherein said anvil surface is a non-stepped planar surface.
However, Viola (fig. 14) teaches an anvil comprising a non-stepped planar surface (2202) wherein said second depth (DB or DC) of the second pocket (2204C or 2204B) is different than said first depth (DA) of the first pocket (2204A).
Baxter’s first and second staple forming pockets have different depths that they reach to.  Viola shows that it was known in the art at the time of effective filing that a 

Regarding claim 2, Baxter as modified by Hueil above discloses wherein the difference between said first distance and said second distance corresponds to the difference between said first depth and said second depth (Baxter – fig. 6; The difference in height between the inner and outer drivers corresponds to a difference in the pocket depth.  As such, Baxter as modified by Hueil would result in a combination where the difference between said first distance and said second distance corresponds to the difference between said first depth and said second depth).

Regarding claim 3, Baxter discloses wherein said first staple comprises a first unformed height, wherein said second staple comprises a second unformed height, and wherein said second unformed height is equal to said first unformed height (paragraph 65 – “The first staples 285a, the second staples 285b, and the third staples 285c have the same unformed height”).

Regarding claim 4, Baxter discloses wherein said first staple comprises a first unformed height, wherein said second staple comprises a second unformed height, paragraph 65 – “however, other embodiments are envisioned in which the first staples 285a have a different unformed height than the second staples and/or the third staples”).

Regarding claim 5, Baxter discloses wherein said staple cartridge (140; 540) is replaceable (paragraphs 38, 46 and 79).

Regarding claim 6, Baxter as modified by Swayze and Viola above discloses wherein a first tissue gap (see modified deck of Swayze, fig. 10, combined with Viola planar anvil, fig. 14, below) is defined between said first tissue-contacting surface and said planar surface, wherein a second tissue gap (see modified deck of Swayze, fig. 10, combined with Viola planar anvil, fig. 14, below) is defined between said second tissue-contacting surface and said planar surface, and wherein said first tissue gap is less than said second tissue gap.  The resulting combination of Baxter as modified by Swayze and Viola is deemed to teach the claimed combinations including the relative gap distances between the first and second tissue gaps.

    PNG
    media_image2.png
    594
    688
    media_image2.png
    Greyscale

Given the teachings of Swayze, it would have been obvious to one of ordinary skill in the art at the time of effective filing to have a step in the deck of the cartridge of Baxter intermediate the first and second tissue-contacting surfaces.  Doing so would allow for the tissue to be more firmly grasped by providing a contoured profile that would prevent the tissue from slipping, or alternatively, it would provide a means to better hold a surgical buttress in place during a surgical procedure to help reduce excess pressure on the tissue.


Regarding claim 7, Baxter as modified by Swayze and Viola above discloses wherein said staple cartridge further comprising comprises a longitudinal slot (Baxter – 193, 543; Swayze – fig. 10, center slot), wherein said first tissue-contacting surface and said second tissue-contacting surface are positioned on one side of said longitudinal slot, and wherein said first tissue-contacting surface is positioned further away from said longitudinal slot than said second tissue-contacting surface (Baxter – annotated fig. 6 above; Swayze (fig. 10) and Viola (fig. 14) modification detailed in claim 6 above).

Claims 8-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baxter (PG Pub 2016/0166256 A1) in further view of Viola (PG Pub 2009/0255974 A1).
Regarding claim 8, Baxter discloses a staple forming apparatus, comprising:
285b), wherein each said first staple is supported by a first drive surface (outer drivers 180; figs. 6 and 13);
a plurality of second staples (285a), wherein each said second staple is supported by a second drive surface (inner drivers 180; figs. 6 and 13);
a tissue compression surface (130; 530), wherein a plurality of forming pockets (see fig. 6 above, pockets A and B) are defined in said tissue compression surface, and wherein said plurality of forming pockets comprise:
a longitudinal row of first forming pockets (see fig. 6 above – Pocket B) each comprising a first depth (see fig. 6 above – total depth of Pocket B), wherein each said first forming pocket is configured to form a said first staple to a first formed height within a first range of formed heights (paragraph 65); and
a longitudinal row of second forming pockets (see fig. 6 above – Pocket A) each comprising a second depth (see fig. 6 above – total depth of Pocket A), wherein said second depth is different than said first depth (The entirety of Pocket B is shown to be substantially twice as deep than that of Pocket A when measured against the lowest point of the anvil face), wherein each said second forming pocket is configured to form a said second staple to a formed height within a second range of formed heights (paragraph 65), and wherein said second range of formed heights is equal to said first range of formed heights (paragraph 65 – “The first staples 285a, the second staples 285b, and the third staples 285c have the same deformed height”); and
a staple cartridge (140; 540) comprising a deck (141; 542), wherein said deck comprises a tissue-contacting surface, wherein each said first drive surface is figs. 3, 6-7 and 13), and wherein each said second drive surface is configured to drive a said second staple a second overdrive distance above said tissue-contacting surface of said deck (figs. 3, 6-7 and 13).

Baxter discloses wherein said anvil comprises a tissue compression surface wherein a longitudinal row of first forming pockets each comprising a first depth; and a longitudinal row of second forming pockets each comprising a second depth, wherein said second depth is different than said first depth, but fails to disclose wherein the tissue compression surface is a non-stepped tissue compression surface.
However, Viola (fig. 14) teaches a non-stepped tissue compression surface (2202) comprising a longitudinal row of first forming pockets (2204A) each comprising a first depth (DA); and a longitudinal row of second forming pockets (2206C) each comprising a second depth (DC), wherein said second depth is different than said first depth (fig. 14).
Baxter’s first and second staple forming pockets have different depths that they reach to.  Viola shows that it was known in the art at the time of effective filing that a single plane, non-stepped, anvil could have a variety of depths, thus achieving the same effective depth as Baxter, albeit in a different manner.  This was a known alternative means of achieving the same pocket depth and solves for a similar problem as Baxter.  Additionally, having the pocket be deeper relative to the immediately surrounding anvil face would allow the staple to be guided over a longer portion of its forming process by the walls of the anvil.
Regarding claim 9, Baxter as modified by Viola discloses wherein said first depth (Baxter – fig. 6, Pocket B; Viola – fig. 14, DA) is double said second depth (Baxter – fig. 6, Pocket A; Viola – fig. 14, DC).  Each of Baxter and Viola show a relative depth of between the first and second pockets that corresponds to the first depth being substantially double that of the second depth.  Furthermore it would have been obvious to one of ordinary skill in the art at the time of effective filing to have the first depth be double the second depth because it has been held that where the general conditions of a claim are disclosed in the prior art, discovering optimum or working ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  Making minor adjustments to the depths of an anvil pocket would have provided the benefit of allowing a user to achieve different desired formed staple heights as was a concern of Baxter (paragraph 65).

Regarding claim 10, Baxter discloses wherein said staple cartridge further comprises a longitudinal slot (Baxter – 193, 543), wherein said longitudinal row of first forming pockets (see fig. 6 above – Pocket B) and said longitudinal row of second forming pockets (see fig. 6 above – Pocket A) are positioned on one side of said longitudinal slot, and wherein said longitudinal row of first forming pockets is positioned further away from said longitudinal slot than said longitudinal row of second forming pockets (fig. 6).

Regarding claim 11, Baxter discloses wherein said first overdrive distance corresponds to said first depth, and wherein said second overdrive figs. 3, 6-7 and 13 – overdrive of 180 is greater for deeper pocket B and therefore corresponds to the depth relative to pocket A).

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baxter (PG Pub 2016/0166256 A1) in further view of Viola (PG Pub 2009/0255974 A1) in view of Swayze (PG Pub 2013/0161374 A1).
Regarding claim 12, Baxter does not disclose wherein said deck further comprises a stepped surface.
However, Swayze teaches a surgical end effector with a deck (fig. 10), comprising a first tissue-contacting surface aligned with a first pocket (fig. 10 – outer row of staples), a second tissue-contacting surface aligned with said second pocket (fig. 10 – inner row of staples) and a stepped surface (fig. 10 – incline between inner and outer rows of staples).
Given the teachings of Swayze, it would have been obvious to one of ordinary skill in the art at the time of effective filing to have a step in the deck of the cartridge of Baxter intermediate the first and second tissue-contacting surfaces.  Doing so would allow for the tissue to be more firmly grasped by providing a contoured profile that would prevent the tissue from slipping, or alternatively, it would provide a means to better hold a surgical buttress in place during a surgical procedure to help reduce excess pressure on the tissue.

Claim(s) 13-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baxter (PG Pub 2016/0166256 A1) in view of Viola (PG Pub 2009/0255974 A1) in view of Hueil (PG Pub 2007/0194079 A1).
Regarding claim 13, Baxter discloses wherein each said first drive surface is movable a first distance between an unfired position and a fired position (paragraph 40), wherein each said second drive surface is movable a second distance between an unfired position and a fired position (paragraph 40) and that the second driver achieves a higher fired position than the first driver (figs. 3, 6-7 and 13), but does not disclose wherein said second distance is different than said first distance.
However, Hueil teaches a second driver (either of 330a or 370a) aligned with said second pocket (either of respective 320b-c or 320a) and movable a second distance (either of respective “H” – fig. 21; or “J” – fig. 22; These dimensions are the distances that the drivers are moved) between an unfired position and a fired position, wherein said second distance is different than said first distance (the alternative of respective “H” – fig. 21; or “J” – fig. 22; Distance “H” is not equal to distance “J”, paragraphs 105-106).
Given the teachings of Hueil, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have the drivers of Baxter be driven different distances via a wedge of different cam heights.  Baxter has the fired position of the second driver higher than the fired position of the first driver.  Hueil teaches that a known way of achieving different heights of the drivers is to drive them different distances.  One of ordinary skill would have been motived to have the drivers of Baxter be driven different distances to achieve the desired fired positions of the drivers.  Doing 

Regarding claim 14, Baxter as modified by Hueil above discloses wherein the difference between said first distance and said second distance corresponds to the difference between said first depth and said second depth (Baxter - figs. 3, 6-7 and 13; Hueil – “H” vs. “J” of fig. 21).  The Baxter discloses a different fired height of the drivers and that those different heights correspond to different pocket depths.  Hueil teaches that such differences in height can be attained by differences in distance traveled.  As such, the combination of Baxter as modified by Hueil is deemed to disclose the claimed limitations.

Regarding claim 15, Baxter discloses surgical end effector (110; 510), comprising:
an anvil (130; 530) comprising a tissue compression surface (lower face of anvil), wherein a plurality of forming pockets (see fig. 6 above; Pockets A and B) are defined in said tissue compression surface, and wherein said plurality of forming pockets comprise:
a first forming pocket (see fig. 6 above; Pocket B) comprising a first depth; and
see fig. 6 above; Pocket B) comprising a second depth, wherein said second depth is different than said first depth (The entirety of Pocket B is deeper than that of Pocket A when measured against the lowest point of the anvil face); and 
a staple cartridge (140; 540), comprising:
a deck (141; 542) comprising a tissue-contacting surface; 
a plurality of drivers (180) comprising a first driver (outer drivers 180; figs. 6 and 13) and a second driver (inner drivers 180; figs. 6 and 13); and 
a plurality of staples (285a-c), comprising:
a first staple (285b) comprising a first unformed height and supported on a first drive surface of said first driver, wherein said first staple is driven a first distance into forming contact with said first pocket by said first driver and formed to a first formed height (paragraphs 40 and 65), and wherein said first drive surface is positioned above said tissue-contacting surface of said deck when said first staple is formed to said first formed height (figs. 3, 6-7 and 13); and
a second staple (285a) comprising a second unformed height and supported on a second drive surface of said second driver, wherein said second staple is driven a second distance into forming contact with said second pocket by said second driver to a second formed height (paragraphs 40 and 65), wherein said second drive surface is positioned above said tissue-contacting surface of said deck when said second staple is formed to said first formed height (figs. 3, 6-7 and 13), wherein paragraph 65 – “The first staples 285a, the second staples 285b, and the third staples 285c have the same deformed height”), and wherein the difference between said first drive above he deck and the second drive above the deck corresponds to the difference between said first depth and said second depth (figs. 3, 6-7 and 13).

Baxter discloses wherein said anvil comprises a tissue compression surface wherein said second depth of the second pocket is different than said first depth of the first pocket (see fig. 6 above and the interpretation of that disclosure), but fails to disclose wherein said tissue compression surface is a non-stepped surface.
However, Viola (fig. 14) teaches an anvil comprising a non-stepped tissue compression surface (2202) wherein said second depth (DB or DC) of the second pocket (2204C or 2204B) is different than said first depth (DA) of the first pocket (2204A).
Baxter’s first and second staple forming pockets have different depths that they reach to.  Viola shows that it was known in the art at the time of effective filing that a single plane, non-stepped, anvil could have a variety of depths, thus achieving the same effective depth as Baxter, albeit in a different manner.  This was a known alternative means of achieving the same pocket depth and solves for a similar problem as Baxter.  Additionally, having the pocket be deeper relative to the immediately surrounding anvil face would allow the staple to be guided over a longer portion of its forming process by the walls of the anvil.

Baxter discloses that the second driver achieves a higher fired position than the first driver, but does not disclose that this higher fired position is a result of the second distance (i.e. the distanced moved by the second driver) being different than the first distance (i.e. the distance moved by the first driver).
However, Hueil teaches a second driver (either of 330a or 370a) aligned with said second pocket (either of respective 320b-c or 320a) and movable a second distance (either of respective “H” – fig. 21; or “J” – fig. 22; These dimensions are the distances that the drivers are moved) between an unfired position and a fired position, wherein said second distance is different than said first distance (the alternative of respective “H” – fig. 21; or “J” – fig. 22; Distance “H” is not equal to distance “J”, paragraphs 105-106).
Given the teachings of Hueil, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have the drivers of Baxter be driven different distances via a wedge of different cam heights.  Baxter has the fired position of the second driver higher than the fired position of the first driver.  Hueil teaches that a known way of achieving different heights of the drivers is to drive them different distances.  One of ordinary skill would have been motived to have the drivers of Baxter be driven different distances to achieve the desired fired positions of the drivers.  Doing so would allow the drivers of Baxter all be the same height but yet allow them to be moved different distances to achieve the same fired position thus allowing for uniformity of parts by enabling the drivers to be the same height yet achieve different desired fired positions.  The by combining Baxter with Hueil the resulting combination would disclose 

Regarding claim 16, Baxter as modified by Viola discloses wherein said tissue compression surface (Baxter - 130; 530; alt Viola - 2202) comprises a planar surface, comprising:
a first portion (Baxter – see fig. 6 above – B portion), wherein said first forming pocket is defined in said first portion; and 
a second portion (Baxter – see fig. 6 above – A portion) adjacent said first portion, wherein said second forming pocket is defined in said second portion.

Regarding claim 17, Baxter as modified by Viola above discloses wherein said surgical end effector is movable between an open configuration and a closed configuration (Baxter - paragraph 38; via #131), and wherein a constant tissue gap is defined between said staple cartridge (Baxter – 140, 540) and said first portion and said second portion of said planar surface (Viola – fig. 14, #2202) when said surgical end effector is in said closed configuration.  Incorporating the planar anvil of varying pocket depths with the invention of Baxter would result in a combination where the first and second portions would maintain a constant tissue gap between the two sections as both the anvil and cartridge of the combination would have parallel surfaces.

Regarding claim 18, Baxter discloses wherein said surgical end effector is movable between an open configuration and a closed configuration (paragraph 38; via #131), wherein a first tissue gap is defined between said staple cartridge and said first portion, wherein a second tissue gap is defined between said staple cartridge and said second portion, and wherein said first tissue gap is different than said second tissue gap (see Baxter fig. 6 above).

Regarding claim 19, Baxter discloses a sled (170) configured to displace said first driver a first lift length and configured to displace said second driver a second lift length during a staple firing stroke (paragraph 40) and that the second driver achieves a higher fired position than the first driver (figs. 6 and 13), but does not disclose, wherein said first lift length is different than said second lift length.
However, Hueil teaches a sled configured to displace said first driver (either of 330a or 370a) a first lift length (either of respective “H” – fig. 21; or “J” – fig. 22; These dimensions are the distances that the drivers are moved) and configured to displace said second driver (the alternative of respective 330a or 370a) a second lift length (the alternative of respective “H” – fig. 21; or “J” – fig. 22; Distance “H” is not equal to distance “J”, paragraphs 105-106) during a staple firing stroke, wherein said first lift length is different than said second lift length (paragraphs 105-106).
Given the teachings of Hueil, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have the drivers of Baxter be driven different distances via a wedge of different cam heights.  Baxter has the fired position of the second driver higher than the fired position of the first driver.  Hueil teaches that a 

Regarding claim 20, Baxter discloses wherein said first driver (outer 180) is configured to drive said first staple a first overdrive distance (outer 180 overdrive) relative to said tissue-contacting surface of said deck (figs. 3, 6-7 and 13), wherein said first overdrive distance corresponds to said first depth (greater overdrive of outer 180 corresponds to greater pocket depth), wherein said second driver (inner 180) is configured to drive said second staple a second overdrive distance (inner 180 overdrive) relative to said tissue-contacting surface of said deck (figs. 3, 6-7 and 13), and wherein said second overdrive distance corresponds to said second depth (lesser overdrive corresponds to less deep pocket depth).

Regarding claim 21, Baxter wherein said staples (285a-c) comprise a staple diameter (fig. 8) and discloses varying depths, but does not disclose wherein said first depth is equal to said staple diameter, and wherein said second depth is equal to twice said staple diameter.
In re Aller, 105 USPQ 233.  Making minor adjustments to the depths of an anvil pocket would have provided the benefit of allowing a user to achieve different desired formed staple heights as was a concern of Baxter (paragraph 65).

Response to Arguments
Applicant's arguments filed 17 December 2020 have been fully considered but they are not persuasive. 
Applicant’s arguments are directed toward the new limitation of the anvil having a “non-stepped” planar surface.  Notably pointing to Baxter as not having such as surface as the anvil surface is stepped, and then arguing that it would not be an obvious modification to modify Baxter’s anvil surface with the non-stepped anvil surface of Viola.
The Office is not persuaded by the Applicant’s arguments.  The Applicant contends that because the features of the cartridge of Viola are different than the features of the cartridge of Baxter that it then would not be obvious to one of ordinary skill in the art at the time of effective filing to have the stepped anvil of Baxter be modified to be of a non-stepped construction as in Viola.  To this end, the Office contends that the teachings of Viola are directly pertinent to the problem that Baxter was confronted with.  Notably, Baxter was concerned about having the anvil pockets of 
The Applicant has argued that the art must be considered as a whole.  The Office has done this.  However, it is also possible in a combination of references to incorporate previously known features of a teaching reference without having to incorporate each other feature of that reference.  In this case, it is deemed that Baxter and Viola each disclosed a feature that was concerned about achieving different anvil ceiling heights.  And within that context there would be clear motivation to combine the teachings of Viola, as they relate to the anvil, with the anvil of Baxter.  This modification is not deemed to destroy the underlying reference of Baxter or the elements that Baxter teaches as they relate to the heights of the formed staples as the final effective height of the anvil pockets would remain the same.  This modification is not deemed to be taught away from by Viola because Viola teaches a cartridge having a slope in the opposite direction.  Viola’s cartridge geometry was not a feature being incorporated into the combination.  The teachings of Viola’s anvil would still be applicable to Baxter even in .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW M TECCO whose telephone number is (571)270-3694.  The examiner can normally be reached on M-F 11a-7p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on (571) 270-1926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW M TECCO/           Primary Examiner, Art Unit 3731